             Case 6:18-bk-00630-CCJ              Doc 35      Filed 10/08/18       Page 1 of 1



        UNITED STATES BANKRUPTCY COURT MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION
                                           Case No. 6:18-BK-00630
                                           Chapter 13
In Re:
Leonardo Perez
       Debtor.
___________________/

                               FINAL MEDIATION REPORT
In accordance with the Mortgage Modification Mediation Order a mediation conference was
conducted by Viktoria Collins, Florida Supreme Court Certified Circuit Civil Mediator, on
September 20, 2018 for the following property: 1800 Silvervalley Court Apopka , FL 32712. The
parties agreed to continue mediation. Prior to returning the following occurred:

                         An agreement was reached.

                              CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by electronic mail to:

Debtors, c/o Debtor’s Counsel;

Debtors’ Counsel, Adam Russo, Esquire, Myers & Eichelberger & Russo, P L, 5728 Major Blvd Ste.735,
Orlando, FL 32819-7977;

Chapter 13 Trustee, Laurie K. Weatherford, PO Box 3450, Winter Park, FL 32792;

Creditor, c/o Creditor’s Counsel; Re, Reshaundra Suggs Esq., Choice Legal Group, P.O. Box 9908

Ft. Lauderdale, FL 33310-0908.

        Respectfully submitted this 8th day of October 2018.
                                                                    /s Viktoria Collins
                                                                    Viktoria Collins, Esquire
                                                                    Circuit Court Mediator
                                                                    Certification No.: 20426CFRA
                                                                    Fla. Bar No. 0521299
                                                                    200 South Knowles Avenue
                                                                    Winter Park, FL 32789
                                                                    Telephone: (407) 790 4173
                                                                    Facsimile: (407) 347 4092
